                                                                                Case 2:19-cv-00111-MMD-CWH Document 10 Filed 03/27/19 Page 1 of 4



                                                                           1     Joel E. Tasca
                                                                                 Nevada Bar No. 14124
                                                                           2     Joseph P. Sakai
                                                                                 Nevada Bar No. 13578
                                                                           3     BALLARD SPAHR LLP
                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                           4     Las Vegas, Nevada 89135
                                                                                 Telephone: (702) 471-7000
                                                                           5     Facsimile: (702) 471-7070
                                                                                 E-Mail: tasca@ballardspahr.com
                                                                           6     E-Mail: sakaij@ballardspahr.com
                                                                           7     Attorney for Defendant Caliber Home Loans, Inc.
                                                                           8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                                   DISTRICT OF NEVADA
                                                                           10

                                                                           11    JAVAD KAVIANI, as Special                     Case No. 2:19-cv-00111-MMD-CWH
                                                                                 Administrator the ESTATE OF KAREN
                                                                           12    MARIE WILSON, Deceased; and JAVAD             JOINT STIPULATION FOR
                                                                                 KAVIANI, an Individual,                       EXTENSION OF TIME TO RESPOND
1980 Festival Plaza Drive, Suite 900




                                                                           13
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                                                               TO PLAINTIFF’S COMPLAINT
    BALLARD SPAHR LLP




                                                                                                     Plaintiffs,
                                                                           14    v.                                            Third Request
                                                                           15    CALIBER HOME LOAN, a Foreign
                                                                                 Corporation; QUALITY LOAN SERVICE
                                                                           16    CORPORATION, a Foreign Corporation;
                                                                                 DOES 1-10, unknown individuals; and
                                                                           17    ROES 11-15, unknown entities,
                                                                           18                        Defendants.
                                                                           19
                                                                                       Pursuant to Local Civil rule 6-1(a), Defendant Caliber Home Loans, Inc.
                                                                           20
                                                                                 (“Caliber”), and Defendant Quality Loan Service Corporation (“Quality”), by and
                                                                           21
                                                                                 through their attorneys of record, (collectively, “Defendants”), and Plaintiff Javad
                                                                           22
                                                                                 Kaviani, individually and as Special Administrator for the Estate of Karen Marie
                                                                           23
                                                                                 Wilson (“Plaintiff”), pro per, hereby stipulate to an extension through May 30, 2019,
                                                                           24
                                                                                 for Defendants to respond to Plaintiff’s Complaint and for Plaintiff to move for
                                                                           25
                                                                                 remand or otherwise respond to Caliber’s Notice of Removal. In support, the Parties
                                                                           26
                                                                                 state as follows:
                                                                           27

                                                                           28


                                                                                                                           1
                                                                                Case 2:19-cv-00111-MMD-CWH Document 10 Filed 03/27/19 Page 2 of 4



                                                                           1                                           RECITALS
                                                                           2            WHEREAS, Plaintiff filed the Complaint on December 6, 2018 (Doc. 1-1);
                                                                           3            WHEREAS, on January 18, 2019, Caliber removed this matter to this Court,
                                                                           4     (Doc. 1);
                                                                           5            WHEREAS, on January 28, 2019, this Court approved the Parties Stipulation
                                                                           6     to Extend Time to Respond to Complaint, setting the Defendants’ response deadline
                                                                           7     and Plaintiff’s deadline to move to remand for February 25, 2019;
                                                                           8            WHEREAS, on February 26, 2019, this Court approved                  the Parties
                                                                           9     Stipulation to Extend Time to Respond to Complaint, setting the Defendants’
                                                                           10    response deadline and Plaintiff’s deadline to move to remand for March 27, 2019;
                                                                           11           WHEREAS, Defendants need additional time to respond to the Complaint, and
                                                                           12    accordingly, request a brief extension through May 30, 2019, in which to respond;
1980 Festival Plaza Drive, Suite 900




                                                                           13           WHEREAS, the Parties also request this brief extension to allow time for the
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP




                                                                           14    Parties to engage in settlement negotiations;
                                                                           15           WHEREAS, Plaintiff consented to this brief extension via email to Defendants’
                                                                           16    counsel;
                                                                           17           WHEREAS, Plaintiff, being pro per, needs additional time in which to file a
                                                                           18    Motion to Remand, and accordingly, requests a brief extension through May 30, 2019,
                                                                           19    in which to respond to the removal of the case;
                                                                           20           WHEREAS, Defendants consented to this brief extension via email to Plaintiff;
                                                                           21           WHEREAS, this stipulation is made in good faith and not for purposes of
                                                                           22    delaying the ultimate resolution of this case, and the parties will not be prejudiced by
                                                                           23    this request for extension of time.
                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                                                           2
                                                                                Case 2:19-cv-00111-MMD-CWH Document 10 Filed 03/27/19 Page 3 of 4



                                                                           1                                         STIPULATION
                                                                           2           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                                                                           3     Parties hereto, that the deadline for Defendants to file their response to Plaintiff’s
                                                                           4     Complaint and the deadline for Plaintiff to move to remand shall be extended up to
                                                                           5     and including May 30, 2019.
                                                                           6           DATED: March 27, 2019.
                                                                           7     BALLARD SPAHR LLP                              /s/ Javad Kaviani
                                                                                                                                Javad Kaviani
                                                                           8     /s/ Joseph P. Sakai                            4525 Dean Martin Drive
                                                                                 Joel E. Tasca                                  Unit #1909
                                                                           9     Nevada Bar No. 14124                           Las Vegas, Nevada 89117
                                                                                 Joseph P. Sakai
                                                                           10    Nevada Bar No. 13578                           Pro Per Plaintiff
                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                           11    Las Vegas, Nevada 89135
                                                                           12    Counsel for Defendant Caliber Home
                                                                                 Loans, Inc.
1980 Festival Plaza Drive, Suite 900




                                                                           13
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP




                                                                                 MCCARTHY HOLTHUS LLP
                                                                           14

                                                                           15    /s Kristin Schuler-Hintz
                                                                                 Kristin A. Schuler-Hintz
                                                                           16    Nevada Bar No. 7171
                                                                                 9510 W. Sahara Ave., Suite 200
                                                                           17    Las Vegas, Nevada 89117
                                                                           18    Counsel for Quality Loan Service
                                                                                 Corporation
                                                                           19
                                                                           20          IT IS SO ORDERED.
                                                                           21            March 28, 2019
                                                                                 Dated: ______________________
                                                                           22

                                                                           23                                      United States Magistrate Judge

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                                                            3
                                                                                Case 2:19-cv-00111-MMD-CWH Document 10 Filed 03/27/19 Page 4 of 4



                                                                           1                                 CERTIFICATE OF SERVICE
                                                                           2           I hereby certify that I am an employee of the office of Ballard Spahr, LLP, and
                                                                           3     that on March 27, 2019, I electronically filed the foregoing JOINT STIPULATION
                                                                           4     FOR EXTENSION TO RESPOND TO COMPLAINT with the Clerk of Court for the
                                                                           5     United States District Court, District of Nevada by using the Court’s CM/ECF
                                                                           6     system. Participants in this case who are registered CM/ECF users will be served by
                                                                           7     the CM/ECF system. I further certify that I have mailed the foregoing document by
                                                                           8     First-Class Mail, postage fully prepaid to the following:
                                                                           9           Javad Kaviani
                                                                                       4525 Dean Martin Drive
                                                                           10          Unit #1909
                                                                                       Las Vegas, NV 89103
                                                                           11
                                                                                       Kristin A. Schuler-Hintz
                                                                           12          9510 W. Sahara Ave. #200
                                                                                       Las Vegas, NV 89117
1980 Festival Plaza Drive, Suite 900




                                                                           13
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                       Counsel for Quality Loan Service Corporation
    BALLARD SPAHR LLP




                                                                           14

                                                                           15                                     /s/ Mary Kay Carlton
                                                                                                                  An employee of Ballard Spahr, LLP
                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                                                           4
